Citation Nr: 0031643	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a spinal 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1939 to 
October 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appeal was docketed at the Board in 1999.

In a statement accompanying his June 1999 Substantive Appeal 
(VA Form 9), the veteran asserted claims for entitlement to 
increased ratings for labyrinthitis, hearing loss and land 
mine injuries.  These claims are, therefore, referred to the 
RO for appropriate clarification/action.  


FINDING OF FACT

Lumbar disc disease with radiculopathy, as well as arthritis, 
were, in each instance, not shown until many years after the 
veteran's period of service, and neither pathology is shown 
to be a present residual of inservice injury.  


CONCLUSION OF LAW

Neither lumbar disc disease with radiculopathy nor arthritis 
was incurred in or aggravated by service, nor may the latter 
pathology be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern VA's duty 
to assist a claimant with the development of facts pertinent 
to his or her claim, have been substantially revised.  
Generally, when the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA has fulfilled its duty to assist the 
veteran in this case.  Pertinent treatment records have been 
obtained and the veteran has been afforded a VA examination 
with opinion as to nexus of the disability at issue.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.

The veteran contends that he presently has degenerative disc 
disease involving his lumbar spine which is traceable to two 
separate injuries which transpired during his period of 
service.  Specifically, he states that he initially injured 
his low back in a lifting mishap in 1939, and that he 
thereafter experienced general trauma to his spine when he 
stepped on a mine in 1944.  In this regard, service medical 
records reflect that in late June 1939 the veteran "lifted a 
[98 pound] bag of flour", thereby sustaining a"[s]train, 
mild, sartorius and flank muscles".  After being hospitalized 
for approximately three weeks, the veteran was noted to be 
"improved" and was returned to duty.  Thereafter, in November 
1944, a mine exploded in the veteran's proximity; he 
sustained a perforated eardrum.  

Subsequent to service, findings on X-ray examination of the 
veteran's lumbar spine, performed by VA in February 1990, 
included "slightly narrowed" disc spaces, without evidence of 
spondylolisthesis; there was a suspicion of spondylolysis.  
In November 1997, apparently in response to severe back pain 
with radiation into the left hip, the veteran underwent 
magnetic resonance imaging (MRI) under non-VA auspices.  The 
MRI was interpreted by Robert M. Steinberg, M.D., to reveal 
disc space heights which were "adequately preserved except at 
the L4-L5 level where" they were "significantly narrowed".  
Herniated nucleus pulposus (HNP) was also present at such 
level, as was a "severe stenosis of the left neural foramen"; 
degenerative change was also noted.  

Clinical reports pertaining to treatment rendered the veteran 
in 1997 by J. K. Wingate, M.D., include an entry that the 
veteran sustained "a land mine injury...in 1944"; the 
impression in December 1997 was left L5 radiculopathy 
secondary to HNP and stenosis, in response to which an 
epidural steroid injection was recommended and accomplished 
apparently later that same month.  In a March 1998 statement, 
Dr. Wingate observed that the veteran had "discussed" his 
1944 inservice mine injury and that he (i.e., Dr. Wingate) 
had reviewed a service medical report which reflected that 
the veteran had been treated "for back and flank pain" in the 
aftermath of a 1939 "lifting injury".  Dr. Wingate opined 
that there was "no doubt in [his] mind that" the veteran's 
"severe level of stenosis [] and spinal nerve root compromise 
[were] related to his previous injuries."  

When he was examined by VA in July 1998, the veteran 
complained of back pain which began in 1944 when he was 
involved in a "mine accident."  The examiner reviewed the 
veteran's file as well as the report pertaining to an "MRI", 
apparently the same as that addressed above.  Findings on 
examination included "[s]traight leg raising" which was noted 
to be "negative bilaterally", an absence of pain on palpation 
over the vertebrae and intervertebral space at L4-5, and 
"5/5" muscle strength involving each lower extremity.  The VA 
examiner commented that "there appear[ed] to be no functional 
deficits on [the] examination and no significant 
neuromuscular deficits on [the] examination".  The VA 
examiner opined that there was "no relationship between [the 
veteran's] current back condition and the two isolated 
contusions and sprains in 1939 and 1944."  

Thereafter, in a statement bearing on treatment rendered the 
veteran in March 1999, Dr. Wingate indicated that "in 
contradistinction to" the report of the veteran's July 1998 
VA examination, the veteran "indeed does have a positive 
straight leg raise on the left", as well as palpable 
tenderness in the lumbosacral junction and one grade weakness 
involving the extensor hallucis longus on the left compared 
to the right.  After observing that it was "clearly 
documented" in the veteran's service medical records that he 
had had "his first 'lumbar sprain' while in" service, Dr. 
Wingate observed that "[l]umbar spinal stenosis is the end 
result of degenerative disc hypertrophic facet changes" and 
that "[a]s we know, most lumbar sprains actually are annular 
tears that begin the historical cascade of disc degeneration, 
which culminates 4-5 decades later with spinal stenosis", Dr. 
Wingate asserted that he "[felt] strongly that [the 
veteran's] lumbar spinal stenosis [was] causally related to 
the work-related injury, or lumbar sprain, that [the veteran 
had experienced] in the military.  I think it is further 
causally related to the land mine explosion in which [the 
veteran] had severe back and flank pain."

The following month, in April 1999, the VA examiner who had 
examined the veteran in July 1998 submitted an addendum, 
wherein he indicated that he had reviewed Dr. Wingate's March 
1999 submission.  The VA examiner indicated that, after 
reviewing such submission as well as "the pertinent part" of 
the veteran's file, it was "again [his] opinion that there 
[was] no relationship between the [veteran's] current back 
condition and the two isolated contusions and sprains in 1939 
and 1944."  

In considering the veteran's claim for service connection for 
residuals of a spinal injury, the Board acknowledges that the 
veteran presently has apparently severe lumbar disc disease 
with radiculopathy, as well as arthritis.  However, in light 
of the reasoning advanced hereinbelow, the Board is of the 
opinion that neither of the foregoing pathologies (i.e., disc 
disease or arthritis) is associable with either his 1939 
inservice lifting mishap or any trauma occasioned his spine 
when a mine exploded in his proximity in 1944.  In reaching 
the foregoing determination, the Board would observe at the 
outset that the veteran's arthritis involving his lumbar 
spine was first shown many years after his period of service, 
which consideration negates any notion of according service 
connection therefor on a presumptive basis pursuant to 
38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.307, 3.309.  

The lone evidence favorable to the veteran's claim, insofar 
as inferred service connection in accordance with the 
provisions of 38 C.F.R. § 3.303(d) is implicated, is that 
reflected in the various statements submitted by Dr. Wingate.  
In his March 1999 submission, Dr. Wingate asserted that it 
was "clearly documented" in the veteran's service medical 
records that he had had "his first 'lumbar sprain' while in" 
service, and that "[a]s we know, most lumbar sprains actually 
are annular tears that begin the historical cascade of disc 
degeneration, which culminates 4-5 decades later with spinal 
stenosis"; in view of the same, Dr. Wingate indicated that he 
"[felt] strongly that [the veteran's] lumbar spinal stenosis 
[was] causally related to the work-related injury, or lumbar 
sprain, that [the veteran had experienced] in the military."  
While the Board has carefully considered Dr. Wingate's 
opinion in the foregoing regard, it is constrained to point 
out that the pertinent 1939 service medical record reflects 
that the veteran's lifting-related mishap resulted not in a 
"sprain" but, rather, a "[s]train" (and then of only "mild" 
severity) involving his sartorius and flank musculature.  Dr. 
Wingate additionally opined, in his March 1999 submission, 
that he felt that the veteran's lumbar spine disablement was 
"further causally related to the land mine explosion in which 
[the veteran] had severe back and flank pain."  As to such 
latter incident, however, service medical records reflect 
that such explosion (which occurred on November 14, 1944) 
occasioned apparently only facial contusions and a perforated 
eardrum.  While Dr. Wingate's impression that the veteran 
experienced intense back and flank pain incident to the land 
mine explosion was apparently based on the veteran's recited 
history (the physician indicated that the veteran had 
"discussed" his 1944 inservice mine injury with him), in fact 
the pertinent service medical evidence reflects only that the 
mine "exploded in [the veteran's] face", resulting in facial 
edema and a "bloodshot" eye.  There is no indication that the 
explosion occasioned any trauma (or related pain) to the 
veteran's back or flank.  In view of the foregoing 
observations, then, the Board is constrained to reject Dr. 
Wingate's opinion (in which he attributes the veteran's 
present low back disablement to service-incurred trauma) as 
being predicated on erroneous facts.  As such, the opinion is 
clinically untenable.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (a physician's opinion is untenable to the extent 
it is based upon a fact or supposition which is inaccurate). 

In the absence, finally, of any other item of evidence which 
is even facially probative of present low back disablement of 
service origin, the Board is constrained to conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a spinal injury.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309.


ORDER

Service connection for residuals of a spinal injury is 
denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


